DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Action is responsive to Applicant’s amendment and response filed on 2/17/2022.

Claims 1-8, 10-12, and 14-20 are now pending in this application. Claims 10 and 14 have been amended and claim 13 has been cancelled. Claims 1, 10, and 19 are independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MAO et al., US PGPUB 2016/0034477 A1 (hereinafter as MAO) in view of Miyake et al., US PGPUB 2020/0097734 A1 (hereinafter as Miyake).

Regarding independent claim 1, MAO teaches a method [see abstract] comprising: 
see e.g. [0023], especially the last 5 lines indicating activation of search button 108 to cause an appearance search for a license plate identifier; see also fig. 1];  
in response to the search commencement input, searching one or more video recordings for the one or more objects-of-interest [see e.g. abstract, lines 7-8 indicating searching video recordings for the license plate]; and 
displaying, in conjunction with a map on a display, one or more appearance search results depicting the one or more objects-of-interest, wherein each of the appearance search results depicts the one or more objects-of-interest as captured by a camera at a time during the one or more video recordings, and is depicted in conjunction with the map at a location indicative of a geographical location of the camera [see figs. 2 and 3; note the display of a map and locations indicative of geographical locations of the camera and also the display of markers for each one of the search results as per [0025]; note that the object-of-interest is depicted upon selection of the marker by a user as per [0030], lines 4-end; see viewing windows 202, 204, 206, 208, 210, and 212 shown on fig. 3; note the times the object-of-interest was captured by each camera indicated in window 114 of fig. 2; see also fig. 4 and note displaying the appearance search results sequentially within window 300 as described in [0031]].  

MAO further teaches overlaying markers representing the appearance search results on the map [again see e.g. [0025] and note again the display of markers for each one of the appearance search results on the map].  
depicting the one or more objects-of-interest as captured by a camera at a time during the one or more video recordings is overlaid on the map.

Miyake teaches overlaying at least one of appearance search results depicting one or more objects-of-interest as captured by a camera at a time during one or more video recordings on a map [see fig. 9 and note the overlaying of display screens of captured videos MV2 and MV3 on the map MP1, as described in [0106]; note that MV2 and MV3 are results of an appearance search as per the description in [0088] and as shown in setting screen DTL1 shown on fig. 7 and described in [0091]].
It would have been obvious to one of ordinary skill in the art having the teachings of MAO and Miyake before the effective filing date of the claimed invention to apply Miyake’s map overlay of actual objects-of-interest as captured by the camera at a time during one or more video recordings to the map shown by MAO. The motivation for this obvious combination of teachings would be to enable users to intuitively and visually grasp a correlation between the capture videos and the position of the corresponding camera, which would facilitate other possible dependent tasks, as proposed by Miyake [again see last 4 lines of [0106]].


Regarding independent claim 19, MAO also teaches a system [see fig. 1 and [0013]] comprising: 
a display [see display 22 shown on fig. 1; see also touchscreen display in [0015]; 
see keyboard 24 also shown of fig. 1 and indicated in [0015]; see also touchscreen display in [0015]]; 
a processor communicatively coupled to the display and the input device [see processors 26 and 28 shown on fig. 1 and described in [0017]]; and  
a memory communicatively coupled to the processor and having stored thereon computer program code that is executable by the processor [see memory 36 shown on fig. 1 and described in [0017] having computer programs], wherein the computer program code, when executed by the processor, causes the processor to:  
receive search commencement input requesting that an appearance search for one or more objects-of-interest commence [see e.g. [0023], especially the last 5 lines indicating activation of search button 108 to cause an appearance search for a license plate identifier; see also fig. 1]; 
in response to the search commencement input, searching one or more video recordings for the one or more objects-of-interest [see e.g. abstract, lines 7-8 indicating searching video recordings for the license plate]; and  
display, in conjunction with a map on a display, one or more appearance search results depicting the one or more objects-of-interest, wherein each of the appearance search results depicts the one or more objects-of-interest as captured by a camera at a time during the one or more video recordings, and is depicted in conjunction with the map at a location indicative of a geographical location of the camera [see figs. 2 and 3; note the display of a map and locations indicative of geographical locations of the camera and also the display of markers for each one of the search results as per [0025]; note that the object-of-interest is depicted upon selection of the marker by a user as per [0030], lines 4-end; see viewing windows 202, 204, 206, 208, 210, and 212 shown on fig. 3; note the times the object-of-interest was captured by each camera indicated in window 114 of fig. 2; see also fig. 4 and note displaying the appearance search results sequentially within window 300 as described in [0031]].  

MAO further teaches overlaying markers representing the appearance search results on the map [again see e.g. [0025] and note again the display of markers for each one of the appearance search results on the map].  
MAO, however, does not explicitly teach that at least one of the appearance search results depicting the one or more objects-of-interest as captured by a camera at a time during the one or more video recordings is overlaid on the map.

Miyake teaches overlaying at least one of appearance search results depicting one or more objects-of-interest as captured by a camera at a time during one or more video recordings on a map [see fig. 9 and note the overlaying of display screens of captured videos MV2 and MV3 on the map MP1, as described in [0106]; note that MV2 and MV3 are results of an appearance search as per the description in [0088] and as shown in setting screen DTL1 shown on fig. 7 and described in [0091]].
It would have been obvious to one of ordinary skill in the art having the teachings of MAO and Miyake before the effective filing date of the claimed invention to apply Miyake’s map overlay of actual objects-of-interest as captured by the camera at a time during one or more video recordings to the map shown by MAO. The motivation for this obvious combination of teachings would be to enable users to intuitively and visually grasp a correlation between the 

Regarding claims 2 and 20, the rejection of independent claims 1 and 19 are respectively incorporated. MAO further teaches that the appearance search results appear in an order corresponding to a sequence in which the appearance search results appear in the one or more video recordings [see the list in fig. 2 in windows 112 and 114 and note the appearance of search results in a sequential order of their appearance in the recordings; see also [0018] and [0024]; see also fig. 4 and note displaying the appearance search results sequentially within window 300 as described in [0031] and lines 10-14 of [0033]].  

Regarding claim 6, the rejection of independent claim 1 is incorporated. MAO further teaches that searching the one or more video recordings comprises searching for a single object-of-interest regardless of facets of the single object-of-interest [again see e.g. abstract, lines 7-8 indicating searching video recordings for the license plate; see also [0023] and note again searching for a single object without specifying any characteristics or features].  


Regarding claim 7, the rejection of claim 6 is incorporated. MAO further teaches that the appearance search results comprise the single object-of-interest [note that the single object-of-interest is depicted upon selection of the marker by a user as per [0030], lines 4-end; see viewing windows 202, 204, 206, 208, 210, and 212 shown on fig. 3].

Miyake further teaches: 
see the selection shown in fig. 9 of Xpc1 showing a certain posture for the person (the object-of-interest) as described in [0105]]; 
in response to the additional search commencement input, searching the one or more video recordings for the one or more objects-of-interest that share the one or more facets of the single object-of-interest [see also in fig. 9 that the video MV1 corresponds to the additional search input as also described in [0105]]; and 
updating, on the display, the one or more appearance search results to depict the one or more objects-of-interest that share the one or more facets of the single object-of-interest [again note updating the display on the left of fig. 9 as compared to that of fig. 8; again see [0105]].  

It would have been obvious to one of ordinary skill in the art having the teachings of MAO and Miyake before the effective filing date of the claimed invention to apply Miyake’s option of adding specific features as a search basis to the search request in the search method taught by MAO. The motivation for this obvious combination of teachings would be to enable users to constrain their searches utilizing particular object characteristics that the user wishes to focus on.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over MAO in view of Miyake (as applied to claim 2 above) and further in view of McDonald, US PGPUB 2009/0187558 A1 (hereinafter as McDonald). 

Regarding claim 3, the rejection of claim 2 is incorporated. MAO further teaches: 
receiving playback input indicating that the appearance search results are to appear [again see [0030] indicating selecting a selected camera on the map that initiates single channel video playback as shown in fig. 3; see also another input described in  [0031] in relation to fig. 4 that initiates playback; see also [0033]], and
only causing the appearance search results to appear once the playback input is received [note in [0033], especially lines 8-14 indicating that the search results appear only once the input is received].  

MAO/Miyake does not explicitly teach that the playback input comprises a playback speed at which the appearance search results are to appear. Neither does it teach that the times at which the appearance search results appear are adjusted in proportion to the playback speed.

McDonald teaches a playback input comprising a playback speed at which appearance search results are to appear [see [0071], lines 24-27 indicating different buttons 218 and 219 (shown on fig. 7) with different playback speeds at which appearance search results are displayed; see also lines 16-17 indicating playback speed that is customizable by a user].
again see [0071], lines 24-27 indicating the different rates of display of the search results depending on the selected button and corresponding speed].
It would have been obvious to one of ordinary skill in the art having the teachings of MAO, Miyake, and McDonald before the effective filing date of the claimed invention to apply McDonald’s playback input comprising playback speed to MAO’s feature of playback for search results. The motivation for this obvious combination of teachings would be to enable users to control the speed at which search results are displayed, as proposed by McDonald [see e.g. [0077]].

Regarding claim 4, the rejection of claim 3 is incorporated. MAO further teaches displaying a path connecting sequentially appearing ones of the appearance search results [see the path displayed on the map on fig. 2 connecting search result entities and again note the appearance of search results in a sequential order of their appearance in the recordings as indicated in window 114 of fig. 2; see also description in [0028]-[0029]].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MAO in view of Miyake and McDonald (as applied to claim 4 above) and further in view of Wu et al., US PGPUB 2018/0087922 A1 (hereinafter as Wu). 

Regarding claim 5, the rejection of claim 4 is incorporated. MAO/Miyake/McDonald doesn’t explicitly teach:

if the at least one of the appearance search results is located within the building, determining at least one of an entrance and exit of the building, 
wherein the path passes through the at least one of an entrance and exit.  

Wu teaches:
determining whether at least one location of interest is located within a building or enclosed area [see e.g. [0008] indicating vehicles parked within an enclosed area; see also [0058], lines 10-12 indicating an address associated with a building; see also claim 1 indicating a location within a vicinity of a building; Examiner notes that Wu further teaches processing search requests e.g. in [0172]]; and 
if the at least one of the locations of interest is located within the building/area, determining at least one of an entrance and exit of the building/area [see title; abstract, lines 5-9; and [0046], lines 2-5 indicating identifying an entrance of the point of interest], 
wherein a path passes through the at least one of an entrance and exit [see e.g. [0035] indicating routes (aka paths) passing through the identified entry points; see also [0059], lines 7-12 describing entry points shown on routes].  

It would have been obvious to one of ordinary skill in the art having the teachings of MAO, Miyake, McDonald, and Wu before the effective filing date of the claimed invention to apply Wu’s determination with respect to locations of interest to the locations of appearance search results taught by MAO and to further apply the passage through the identified entrance as .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MAO in view of Miyake (as applied to claim 7 above) and further in view of RAZUMKOV et al., US PGPUB 2019/0180456 A1 (hereinafter as RAZUMKOV). 

Regarding claim 8, the rejection of claim 7 is incorporated. MAO/Miyake does not explicitly teach that the appearance search results comprise multiple objects-of-interest sharing one or more facets of identical descriptor and tag. Neither does it teach:
receiving additional search commencement input indicating that a search is to be done for a single object-of-interest comprising part of the appearance search results;  
in response to the additional search commencement input, searching the one or more video recordings for the single object-of-interest interest comprising part of the appearance search results regardless of facets of the single object- of-interest; and 
updating, on the display, the one or more appearance search results to depict the single object-of-interest comprising part of the appearance search results


RAZUMKOV teaches that the appearance search results comprise multiple objects-of-interest sharing one or more facets of identical descriptor and tag [see the last 3 lines of [0129] indicating an identifier (descriptor) for objects and describing extracting objects with the same identifier (i.e. the same value of a particular identifier) as noted also from the matching of features in claims 33 and 50].

RAZUMKOV further teaches: 
receiving additional search commencement input indicating that a search is to be done for a single object-of-interest comprising part of the appearance search results [see [0136] indicating a specific object set as a search object; see also the leftmost window in fig. 6 and [0114]];  
in response to the additional search commencement input, searching the one or more video recordings for the single object-of-interest interest comprising part of the appearance search results regardless of facets of the single object- of-interest [again see fig. 6 and [0114] indicating a zone of interest comprising an object; see also the option of setting the search criteria as a graphic representation in [0016] and performing the search accordingly as in [0020]; again note the search of video as in the title and [0040]]; and 
updating, on the display, the one or more appearance search results to depict the single object-of-interest comprising part of the appearance search results [again see [0132] indicating display of the results; see also fig. 6 showing search results in a case when a particular image sample is searched, as described in [0114]].  

It would have been obvious to one of ordinary skill in the art having the teachings of MAO, Miyake, and RAZUMKOV before the effective filing date of the claimed invention to modify search request in the search method taught by MAO by applying RAZUMKOV’s features .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MAO in view of Huang et al., US PGPUB 2011/0176523 A1 (hereinafter as Huang). 

Regarding independent claim 10, MAO teaches a method [see abstract] comprising: 
receiving search commencement input requesting that a search for one or more objects-of-interest commence [see e.g. [0023], especially the last 5 lines indicating activation of search button 108 to cause a search for a license plate identifier; see also fig. 1];  
in response to the search commencement input, searching one or more video recordings for the one or more objects-of-interest [see e.g. abstract, lines 7-8 indicating searching video recordings for the license plate]; 
obtaining at least two search results in response to searching the one or more videos, wherein each of the search results is associated with a geographical location indicative of a camera used to capture an image used to generate the search result [see figs. 2 and 3 showing at least two search results; note the geographical locations of the camera for each one of the search results as per [0025]]; and
displaying a path on a map on a display connecting sequentially appearing ones of the search results [see the path displayed on the map on fig. 2 connecting search result entities and again note the appearance of search results in a sequential order of their appearance in the recordings as indicated in window 114 of fig. 2; see also description in [0028]-[0029]].

MAO further teaches identifying locations in conjunction with the map on the display [again see figs. 2 and 3; note the display of the map and locations indicative of geographical locations of the camera and also the display of markers for each one of the search results as per [0025]].

MAO does not explicitly teach:
determining an averaged location by averaging the geographical location of each of the search results; and 
identifying, in conjunction with the map on the display, the object-of-interest as being at the averaged location.  

Huang teaches:
determining an averaged location by averaging geographical locations of different results [see [0006], lines 10-11 indicating calculating an average geographical location; see also fig. 4C, steps 433 and 434 described in [0094]-[0095]]; and 
identifying, in conjunction with a map on a display, an object-of-interest as being at the averaged location [see fig. 4C, step 442 described in [0102] and indicating identifying an object-of-interest (the mobile device 400) as being at the average location].  

Huang before the effective filing date of the claimed invention to apply Huang’s feature of determining average for the geographical locations associated with an object of interest to the locations of the search results taught by MAO and to further identify that average location in relation to the displayed map, as also suggested by Huang. The motivation for this obvious combination of teachings would be to use the various information to estimate locations of the object-of-interest, as suggested by Huang [see last 4 lines of [0037]].


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over MAO in view of Huang, as applied to claim 10 above, and further in view of Ramachandran et al., US PGPUB 2015/0146027 A1 (hereinafter as Ramachandran) and Anderson et al., US PGPUB 2003/0074471 A1 (hereinafter as Anderson). 

Regarding claim 11, the rejection of claim 10 is incorporated. MAO/Huang does not explicitly teach that each of the search results comprises metadata indicating a confidence level of the search result, and wherein determining the averaged location comprises determining an average confidence level of the search results.  

Ramachandran teaches search results comprising metadata indicating a confidence level of the search result [see [0030], lines 9-end indicating a confidence level for search results].
It would have been obvious to one of ordinary skill in the art having the teachings of MAO, Huang, and Ramachandran before the effective filing date of the claimed invention to modify MAO’s method to specify inclusion of a confidence level with each search result, as 

MAO/Huang/Ramachandran does not explicitly teach that determining the averaged location comprises determining an average confidence level of the search results.
Anderson teaches determining an estimated location that comprises determining an associated estimated/average confidence level [see [0008] indicating determining an estimated geographic location see the last two lines in [0231] indicating a probability of accuracy for the estimated location; see also the averaging in [0252] and the following equation].
It would have been obvious to one of ordinary skill in the art having the teachings of MAO, Huang, Ramachandran, and Anderson before the effective filing date of the claimed invention to modify Huang’s determination of an averaged location to further utilize the confidence level for the individual items, as taught by Ramachandran to specify determining an average confidence level, by applying the teachings of Anderson of determining an associated estimated confidence level to the averaging operation of Huang. The motivation for this obvious combination of teachings would be to propagate the confidence levels associated with individual items to the newly estimated location, thus keeping the user informed of the corresponding accuracy.

Regarding claim 12, the rejection of claim 11 is incorporated. Anderson further teaches an estimated location that is weighted by the confidence level of each of the individual items [see [0008] indicating estimating a location based upon a degree of confidence-factor weighted agreement within the individual geographical locations].
.


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over MAO in view of Huang, as applied to claim 10 above, and further in view of Lewis et al., US PGPUB 2012/0120241 A1 (hereinafter as Lewis). 

Regarding claim 14, the rejection of claim 10 is incorporated. MAO/Huang does not explicitly teach that the path terminates at the averaged location.
Lewis teaches a path that terminates at a current location of an object [see [0138] indicating deriving a motion path based on actual positions].
Lewis further teaches paths that terminate at predicted/estimated positions [see [0127], lines 1-3 describing estimating an end position for the path at site C as shown in fig. 22].
Huang teaches an estimated location that is an averaged location [again see [0006], lines 10-11 indicating calculating an average geographical location; see also fig. 4C, steps 433 and 434 described in [0094]-[0095]].
It would have been obvious to one of ordinary skill in the art having the teachings of MAO, Huang, and Lewis before the effective filing date of the claimed invention to specify the 

Regarding claim 15, the rejection of claim 14 is incorporated. MAO/Huang/Lewis further teaches:
determining a direction indicator indicating a direction of travel of the object-of- interest [see [0076] of Lewis describing an arrow head indicative of the direction of motion of the object; see also fig. 7 of Lewis]; and  
displaying, in conjunction with the map on the display, the direction indicator [again see fig. 7 of Lewis for the display of the arrow head; see figs. 2 and 3 of MAO showing the display of a path of the object in conjunction with the map].  
It would have been obvious to one of ordinary skill in the art having the teachings of MAO, Huang, and Lewis before the effective filing date of the claimed invention to specify visualizing a determined travel direction as taught by Lewis to the path displayed by MAO. The motivation for this obvious combination of teachings would be to enable visually showing the travel progression.


Regarding claim 16, the rejection of claim 15 is incorporated. Lewis further teaches that the taught direction indicator is overlaid on the path [see fig. 7 and note the display of the arrow on the path].


Regarding claim 17, the rejection of claim 15 is incorporated. Lewis further teaches that the direction indicator is attached to an end of the path [see fig. 7 and note the display of the arrow attached to an end of the path].
Again, it would have been obvious to one of ordinary skill in the art having the teachings of MAO, Huang, and Lewis before the effective filing date of the claimed invention to explicitly specify attaching the visual indicator to an end of the path as taught by Lewis. The motivation for this obvious combination of teachings would be again to enable visually showing the travel destination in conjunction with the travel progression.



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over MAO in view of Huang and Lewis, as applied to claim 15 above, and further in view of ZEHAVI, US PGPUB 2010/0201787 A1 (hereinafter as ZEHAVI). 

Regarding claim 18, the rejection of claim 15 is incorporated. 
Lewis further teaches determining an average speed of the object-of-interest [see [0133] indicating estimating or detecting a speed of the object; note the average speed indicated in [0104] and in [0123]].

determining, from a most recent one of the search results, the average speed of the object-of-interest, and the direction of travel of the object-of-interest, an inferred area in which the object-of-interest may be located; and 
displaying, in conjunction with the map on the display, a region depicting the inferred area.  

ZEHAVI teaches: 
determining, from a most recent one of surveillance results, the speed of an object-of-interest, and the direction of travel of the object-of-interest, an inferred area in which the object-of-interest may be located [see [0032] indicating utilizing a last known speed and direction of travel to infer an “inflation balloon” area in which the tracked body could have reached; see also area 70B shown on fig. 5 and described in the last 8 lines of [0029]; Examiner notes the average speed taught by Lewis]; and 
displaying, in conjunction with the map on the display, a region depicting the inferred area [again note the display of the “inflation balloon” as described in [0032] and also of area 70B as shown on fig. 5 and described in [0029]; note the map indicated in claim 7 of ZEHAVI; Examiner also notes the display of the map in figs. 2 and 3 of MAO].  

It would have been obvious to one of ordinary skill in the art having the teachings of MAO, Huang, Lewis, and ZEHAVI before the effective filing date of the claimed invention to modify the method taught by MAO that generates timestamped search results by specifying the .


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of independent claims 1 and 19 have been fully considered but they are not persuasive. 
Applicant argues that Miyake does not teach overlaying at least one of appearance search results depicting one or more objects-of-interest as captured by a camera at a time during one or more video recordings on a map [See pp. 9-12 of the Response to Office Action]. Applicant  further argues that the OA exclusively relies on Miyake for such teaching and does not provide rationale as to how the combination results in the claimed limitation [See the top of p.12 of the Response to Office Action]. 
Examiner respectfully notes that the primary reference, MAO, clearly teaches displaying, in conjunction with a map on a display, one or more appearance search results depicting the one or more objects-of-interest, wherein each of the appearance search results depicts the one or more objects-of-interest as captured by a camera at a time during the one or more video recordings, and is depicted in conjunction with the map at a location indicative of a geographical location of the camera [see figs. 2 and 3; note the display of a map and locations indicative of geographical locations of the camera and also the display of markers for each one of the search results as per [0025]; note that the object-of-interest is depicted upon selection of the marker by a user as per [0030], lines 4-end; see viewing windows 202, 204, 206, 208, 210, and 212 shown on fig. 3; note the times the object-of-interest was captured by each camera indicated in window 114 of fig. 2; see also fig. 4 and note displaying the appearance search results sequentially within window 300 as described in [0031]].  
The only missing feature is the display of the one or more objects-of-interest overlaid on the map, as indicated in the rejection.
Examiner then respectfully notes that Miyake clearly teaches overlaying at least a result of an appearance search depicting one or more objects-of-interest as captured by a camera at a time during one or more video recordings on a map; Examiner notes that the captured videos MV2 and MV3 shown overlaid on map MP1 in fig. 9 show different objects-of-interest as captured by a camera at a time during a video recording [note objects-of-interest Xpc1 to Xpc15 described in [0101] and also shown as cut-out images on the bottom of fig. 9; further note that the recording of the captured videos as clearly described in [0073] and as indicated by the timestamp and point caption on top of every video on fig. 9]. Examiner further notes that the all the videos MV1, MV2, and MV3 shown in fig. 9 contain objects-of-interest (Xpc1 to Xpc15) and thus correspond to appearance search results, as can be seen in the description in [0101]-[0106] as well as in [0091] as related to initiating a search as shown in fig. 7. 
Finally, Examiner notes that the rejection then clearly indicates combining the teachings of MAO and Miyake by applying Miyake’s map overlay feature to the map of MAO [see fig. 3 of MAO] and provides a rationale of enabling users to intuitively and visually grasp a correlation between the captured videos and the position of the corresponding camera, which would 
Thus, Examiner respectfully asserts that the combination of MAO and Miyake clearly and sufficiently teaches the recited limitation indicated above, and therefore asserts the rejection of independent claims 1 and 19 under 35 U.S.C. 103 as being unpatentable over MAO in view of Miyake, as per above. Applicant is also referred to the complete rejections above.


Applicant’s arguments with respect to the prior art rejection of independent claim 10 have been fully considered but they are not persuasive. 
Applicant argues that MAO does not display a path on a map connecting sequentially appearing ones of the search results [See Response to Office Action, top of p. 13.]
Examiner respectfully notes that MAO clearly teaches that the map may also highlight the route or motion path between cameras on the return list [see [0028]; see also window 114 of fig. 2 showing search results in a sequential order of their appearance in the recordings].
Thus, Examiner respectfully asserts that MAO clearly and sufficiently teaches the recited limitation indicated above, and therefore asserts the rejection of independent claim 10 under 35 U.S.C. 103 as being unpatentable over MAO in view of Huang, as per above. Applicant is also referred to the complete rejections above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        



/M.S.A/Examiner, Art Unit 2145